        Case 2:19-cv-02259-TLN-CKD Document 13 Filed 08/25/20 Page 1 of 3


 1   Andrew L. Chang (SBN 222309)
     achang@shb.com
 2   Jason M. Richardson (SBN 250916)
     jmrichardson@shb.com
 3   One Montgomery Street, Suite 2600
     San Francisco, California 94104
 4   Telephone: (415) 554-1900
     Facsimile: (415) 391-0281
 5
     Attorneys for nVent Thermal LLC
 6
     Joshua S. Falakassa, Esq. (SBN 251563)
 7   FALAKASSA LAW, P.C.
     1901 Avenue of the Stars, Suite 450
 8   Los Angeles, California 90067
     Tel: (818) 456-6168; Fax: (888) 505-0868
 9   Email: josh@falakassalaw.com

10   Attorneys for Plaintiff Robert Daniel Brehm

11
                                    UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     ROBERT DANIEL BREHM, an individual,                   Case No. 2:19-cv-02259-TLN-CKD
15
                    Plaintiff,                             JOINT STIPULATION TO FURTHER
16                                                         CONTINUE DISCOVERY DEADLINES IN
            vs.                                            LIGHT OF SCHEDULED MEDIATION
17                                                         AND COVID-19 DISRUPTIONS AND
     nVENT THERMAL LLC a Delaware                          ORDER
18   corporation; and DOES 1 through 20, inclusive,
19                  Defendants.
20

21

22
            Pursuant to Eastern District of California Local Rules 143 and 144 Plaintiff Robert Daniel
23
     Brehm (“Plaintiff”) and Defendant nVent Thermal LLC (“nVent”) (collectively referred to as the
24
     Parties” hereinafter) jointly stipulate as follows:
25
            WHEREAS, this Court entered an initial case management order on November 8, 2019
26
     ordering that all discovery, with the exception of expert discovery, be completed within 240 days
27
     from the date upon which the last answer may be filed;
28
            WHEREAS, pursuant to the parties’ stipulation and proposed order continuing discovery
                                                           1            JOINT STIPULATION AND ORDER
                                                                         CASE NO. 2:19-cv-02259-TLN-CKD
        Case 2:19-cv-02259-TLN-CKD Document 13 Filed 08/25/20 Page 2 of 3



 1   deadlines in light of COVID-19 health and logistical concerns, this Court previously ordered that

 2   this previous deadline be continued 120 on May 29, 2020;

 3          WHEREAS, both parties are actively engaged in formal discovery, having served written

 4   discovery requests and responses, and having both begun exchange of documents pursuant to those

 5   requests;

 6          WHEREAS, the parties have not yet had a chance to conduct depositions in this case

 7   because COVID-19 health concerns and related logistical considerations have prevented this from

 8   taking place;

 9          WHEREAS, the parties nonetheless wish to move the case forward with the goal of

10   reaching a mutually agreeable resolution expeditiously if possible;

11          WHEREAS, the parties have agreed to the selection of Eve Wagner to conduct a private

12   mediation;

13          WHEREAS, the first available date for mediation with Ms. Wagner and both parties is

14   December 23, 2020;

15          WHEREAS, the parties have scheduled a mediation to occur with Ms. Wagner on

16   December 23, 2020 in this case, while refraining from moving forward with depositions in the

17   meantime in light of COVID-19 health concerns, with the goal of settling this matter at mediation

18   if possible without the need to move forward with such depositions,

19          WHEREAS, the parties wish to preserve their ability to complete discovery – including

20   depositions – after conducting mediation with Ms. Wagner in the event the case does not settle on

21   December 23, 2020

22          NOW, THEREFORE Plaintiff and nVent jointly stipulate and request that the discovery

23   deadline be continued for an additional 150 days from its existing date so that mediation may be

24   completed this December, and so that remaining depositions may be completed in the months to

25   immediately follow in the event the case does not settle at the December 23, 2020 mediation. The

26   parties also stipulate and request that the expert discovery deadline be continued to a date 60 days

27   after the close of fact discovery.

28   IT IS SO STIPULATED.
                                                         2                 JOINT STIPULATION AND ORDER
                                                                            CASE NO. 2:19-cv-02259-TLN-CKD
        Case 2:19-cv-02259-TLN-CKD Document 13 Filed 08/25/20 Page 3 of 3



 1

 2   Dated: August 25, 2020                               SHOOK, HARDY & BACON L.L.P.

 3
                                                  By:     /s/ Jason M. Richardson
 4                                                        JASON M. RICHARDSON
 5                                                        Attorneys for Defendant
                                                          nVent Thermal LLC
 6

 7   Dated: August 25, 2020                               FALAKASSA LAW, P.C.
 8
                                                  By:     /s/ Joshua S. Falakassa
 9                                                        JOSHUA S. FALAKASSA
10                                                        Attorneys for Plaintiff
                                                          Robert Daniel Brehm
11

12

13

14

15
                                                   ORDER
16
            The Court, having reviewed the Parties’ Stipulation above, and good cause therefore
17
     appearing, hereby orders that the fact discovery deadline in this case be continued 150 days from the
18
     date previously set by this Court’s May 29, 2020 Order. The Court further orders that all deadlines
19
     triggered by the close of fact discovery, including expert discovery and dispositive motion deadlines,
20
     also be continued 150 days pursuant to this Order.
21
            IT IS SO ORDERED.
22

23          Dated: August 25, 2020
                                                                 Troy L. Nunley
24                                                               United States District Judge
25

26

27

28
                                                          3               JOINT STIPULATION AND ORDER
                                                                           CASE NO. 2:19-cv-02259-TLN-CKD
